DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, 11, 17-18, and 20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alfarhan et al.(US 2021/0274555 A1).
Regarding claim 1, Alfarhan discloses the following acts executed by a wireless device:
receiving (fig.1a teaches a plurality of user equipment 102) from a base station (fig.1a which teaches a base station which is wirelessly and communicatively coupled with a plurality of user equipments), configuration parameters indicating a plurality of bandwidth parts of a cell (par.[0127] which teaches, a WTRU may operate using bandwidth parts (BWP), and the WTRU may be configured with a  set of BWPs for operation in a cell);
performing power measurements (par.[0003] teaches performing LBT to determine whether a channel is clear, par.[0104 and 0132]) that indicate a listen before talk (LBT) failure on each of the plurality of bandwidth parts (par.[0211] describes the UE indicating to higher layers RLF due to LBT failure on a plurality of BWP); and
declaring a radio link failure of the cell in response to the power measurements indicating the LBT failure on each of the plurality of bandwidth parts (par.[0211] which teaches that the UE can declare RLF based on the LBT measurements).

Regarding claims 7 and 17, Alfarhan discloses:
wherein the LBT failure on a bandwidth part of the plurality of bandwidth parts indicates a radio link monitoring reference signal (RLM-RS) not being transmitted on the bandwidth part of the plurality of bandwidth parts (par.[0153] which teaches that the UE may identify the LBT failure because the SSB or CSI-RS were not transmitted or delayed).
Regarding claim 8 and 18, Alfarhan discloses:
wherein the LBT failure on a bandwidth part of the plurality of bandwidth parts indicates a low channel quality on a bandwidth part of the plurality of bandwidth parts (par.[0143] describes a LBT failure wherein the UE was unable to acquire the channel for a transmission. Thus, it is implied/indicates that the channel condition is low, unusable, and/or undesirable).

Regarding claim 11, Alfarhan discloses:
one or more processors (fig.1b processor 118); and
memory (fig.1b which teaches non-removable memory) storing instructions that, when executed by the one or more processors (par.[0059] which teaches software that is executed by the processor), cause the wireless device to:
receiving, by a wireless device (fig.1a teaches a plurality of user equipment 102) from a base station (fig.1a which teaches a base station which is wirelessly and communicatively coupled with a plurality of user equipments), configuration parameters indicating a plurality of bandwidth parts of a cell (par.[0127] which teaches, a WTRU may operate using bandwidth parts (BWP), and the WTRU may be configured with a  set of BWPs for operation in a cell);
performing power measurements (par.[0003] teaches performing LBT to determine whether a channel is clear) that indicate a listen before talk (LBT) failure on each of the plurality of bandwidth parts (par.[0211] describes the UE indicating to higher layers RLF due to LBT failure on a plurality of BWP); and
declaring a radio link failure of the cell in response to the power measurements indicating the LBT failure on each of the plurality of bandwidth parts (par.[0211] which teaches that the UE can declare RLF based on the LBT measurements).

Regarding claim 20, Alfarhan discloses:
a system comprising:
a base station comprising (Fig.1a):
one or more first processor (fig.1a wherein the processor in base station is well-known and implicit); and
first memory storing instructions that, when executed by the one or more first processors, cause the base station (fig.1a which teaches the base station wherein memory is implicit in BS hardware) to transmit configuration parameters indicating a plurality of bandwidth parts of a cell (par.[0127] which teaches that the UE is configured with a plurality of BWP for a cell); and
a wireless device comprising:
one or more second processors (fig.1b as discussed above); and
second memory (fig.1b as discussed above) storing second instructions that, when executed by the one or more second processors (fig.1b as discussed above), cause the wireless device to:
receive the configuration parameters(par.[0127] which teaches, a WTRU may operate using bandwidth parts (BWP), and the WTRU may be configured with a  set of BWPs for operation in a cell);
performing power measurements (par.[0003] teaches performing LBT to determine whether a channel is clear) that indicate a listen before talk (LBT) failure on each of the plurality of bandwidth parts (par.[0211] describes the UE indicating to higher layers RLF due to LBT failure on a plurality of BWP); and
declaring a radio link failure of the cell in response to the power measurements indicating the LBT failure on each of the plurality of bandwidth parts (par.[0211] which teaches that the UE can declare RLF based on the LBT measurements).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 5, 12-13, and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfarhan as applied to claims 1, 11, and 20 above, in view of Amuru et al. (US 2020/0296656 A1).
Regarding claims 2 and 12, the disclosure of Alfarhan teaches a method for detecting LBT failure on a plurality of BWP, and declaring RLF based on the LBT failure, however, the disclosure of Alfarhan does not disclose:
wherein: 
receiving the configuration parameters comprises receiving one or more radio resource control messages comprising the configuration parameters; 
the configuration parameters, for each of the plurality of bandwidth parts, comprise at least one of: 
a subcarrier spacing; 
a cyclic prefix; 
a number of contiguous physical resource block (PRB); 
an index for the each of the plurality of bandwidth parts; or 
an offset of a first PRB relative to a first PRB of bandwidth of the cell.
However, the transmission of configuration information from a base station to a UE using RRC was well-known and a technique which is apparent to the skilled person. For example, in an analogous art, the disclosure of Amuru teaches:
wherein: 
the receiving configuration parameters comprises receiving one or more radio resource control messages comprising the configuration parameters (par.[0082] which describes transmitting to a UE BWP configurations using RRC signalling); 
the configuration parameters, for each of the plurality of bandwidth parts, comprise at least one of: 
a subcarrier spacing (par.[0364] discloses including subcarrier spacing in the BWP configuration); 
a cyclic prefix; 
a number of contiguous physical resource block (PRB) (fig.1 which teaches that the UE is configured with a BWP, wherein the BWP is a contiguous set of PRB); 
an index for the each of the plurality of bandwidth parts (par.[0049] discloses BWP-ID Index of the BWP); or 
an offset of a first PRB relative to a first PRB of bandwidth of the cell (par.[0076 – 0077] describe the PRB offset for BWP).
It would have therefore been obvious to one of ordinary skill in the art at the time of the filing of the instant application to send the BWP configuration to a UE as discussed in Alfarhan, by using RRC signaling as discussed in Amuru. The motivation/suggestion would have been the use of RRC signaling to convey many different types of configuration parameters, and is an easily identifiable and well-known technique in the art. 

Regarding claims 3 and 13, Amuru discloses:
wherein the configuration parameters indicate at least one of: a plurality of radio link monitoring reference signal (RLM-RS) (par.[0065] which teaches that the BWP configuration also includes the RLM-RS); 
or a monitoring priority order for each bandwidth part of the plurality of bandwidth parts of the cell.

Regarding claims 5 and 15, Amuru discloses:
wherein: 
the plurality of RLM-RSs comprise at least one of (par.[0062] which teaches the RLM-RS): 
one or more channel state information reference signals (CSI-RSs) (par.[0062] which teaches the CSI-RS); 
or one or more synchronization signal blocks (SSBs) (par.[0062] which teaches the SSB); and 
the performing the power measurements comprises the performance of power measurements of the plurality of RLM-RS (par.[0065 - 0066] which recites, in part, “receiving, by the UE, the BWP configurations for each BWPs in the plurality of BWPs of the total bandwidth from the base station, further includes receiving one of a default Radio Link Monitoring Bandwidth Part (RLM BWP) and Radio Link Monitoring Reference signal (RLM RS) resources for each BWPs”).

Claim(s) 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfarhan as applied to claims 1, 11, and 20 above, in view of Nagaraja et al. (US 2018/0338253 A1).
Regarding claims 3 and 13, the disclosure of Alfarhan teaches a method for detecting LBT failure on a plurality of BWP, and declaring RLF based on the LBT failure, however, the disclosure of Alfarhan does not disclose:
wherein the configuration parameters indicate at least one of: a plurality of radio link monitoring reference signal (RLM-RS); 
or a monitoring priority order for each bandwidth part of the plurality of bandwidth parts of the cell.
However, this technique was known in the art prior to the filing of the instant application. For example, the disclosure of Nagaraja teaches:
wherein the configuration parameters indicate at least one of: a plurality of radio link monitoring reference signal (RLM-RS) (par.[0080] which teaches using RLM-RS for detecting RLF); 
or a monitoring priority order for each bandwidth part of the plurality of bandwidth parts of the cell (par.[0090] which discloses that the network may configure priority for sub-bands for RLM, also claim 10).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the technique for transmitting BWP configuration information to a mobile device with the configuration of priority for sub-bands or BWP for RLM monitoring as discussed in Nagaraja. The motivation/suggestion would have been to allow for a UE to switch between and or identify a main BWP of the highest priority, and when RLM is detected switch to the next highest priority BWP.

Regarding claims 4 and 14, the teaching of Alfarhan discloses detecting based on power measurements on each of the plurality of BWP LBT failure (see e.g. claim 1 above). The disclosure of Alfarhan does not speak to a configuration parameter that indicates at least a monitoring priority order for each bandwidth part of the plurality of bandwidth parts of the cell and performing RLM measurements on each BWP based on the monitoring priority order each bandwidth part of the plurality of bandwidth parts  priority of BWP, and just discloses that each BWP has LBT performed thereon. 
However, in an analogous art the disclosure of Nagaraja a configuration parameter that indicates at least a monitoring priority order for each bandwidth part of the plurality of bandwidth parts of the cell and performing RLM measurements on each BWP based on the monitoring priority order each bandwidth part of the plurality of bandwidth parts  priority of BWP (par.[0090] which discloses that the network may configure priority for sub-bands for RLM, also claim 10. The disclosure teaches sub-bands/BWP).
Thus it would have been obvious to one of ordinary skill in the art the time of the filing of the instant application to apply the LBT measurements as discussed in Alfarhan, with the BWP priority for monitoring for RLF as discussed in Nagaraja. The purpose would have been to detect RLF and notify the network that each of the BWP in priority order are not working and implement and radio link recovery if necessary. 

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfarhan as applied to claims 1, 11, and 20 above, in view of Deenoo et al. (US 2020/0052803 A1).
Regarding claims 6 and 16, the disclosure of Alfarhan teaches performing power measurements, but does not explicitly disclose:
wherein the performing the power measurements comprises performing a reference signal receive power (RSRP) measurement or a received power detection on each of the plurality of bandwidth parts.
However, in an analogous art, the disclosure of Deenoo discloses:
wherein the performing the power measurements comprises performing a reference signal receive power (RSRP) measurement or a received power detection on each of the plurality of bandwidth parts (par.[0220] which discloses performing RSRP on active BWP, and par.[0234]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed in Alfarhan for transmitting BWP information to a UE, with the disclosure of Deenoo for performing RSRP measurements on the BWP for LBT. The motivation/suggestion would have been to determine channel occupancy or availability per sub-band part. 

Claim(s) 9-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfarhan as applied to independent claims 1, 11, and 20, in view of Deenoo et al. (US 2021/0243808 A1), herein after known as Deenoo-2.
Regarding claim 9, the disclosure of Alfarhan teaches detecting LBT failure over a plurality of BWP and declaring RLF, but does not disclose:
wherein the declaring the radio link failure comprises reporting out of synchronization (OOS) status to higher layer above a physical layer.
However, this technique was known prior to the effective filing date of the instant application. For example, the disclosure of Deenoo-2 teaches:
wherein the declaring the radio link failure comprises reporting out of synchronization (OOS) status to higher layer above a physical layer (par.[0105] describes the LBT failure and the RLM-RS being sent and not received and declaring OOS after a number of OOS attempts).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed in Alfarhan for transmitting BWP configuration, and performing LBT over BWP, with the LBT failure and OOS indication as discussed in Deenoo-2. The motivation/suggestion would have been to allow for the UE to perform radio link recovery after a radio link failure. 

Regarding claims 10 and 19, Deenoo-2 discloses:
wherein the higher layer comprises a medium access control layer or radio resource control layer (par.[0118] which teaches transmitting IS/OOS indication to higher layer (e.g. RRC) layer after consecutive indications).

Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive. The applicants allege that the disclosure of Alfarhan et al. (US 2021/0274555 A1) post-dates Applicants priority date of November 1, 2018. The Office is unpersuaded by the applicants arguments because the provision application 62/754,273 does not support the limitations: 
“performing power measurement that indicate a listen before talk (LBT) failure on each of the plurality of bandwidth parts; and 
declaring a radio link failure of the cell in response to the power measurements indicating the LBT failure on each of the plurality of bandwidth parts”
At best the disclosure teaches detecting LBT failure on first beam, and sending a RLM-RS on a second beam and so on, and preventing the unnecessary declaration of Radio Link Failure par.[0324 – 0325, 0341 – 0342, 0352 – 0354].
Therefore, the Office is examining the claims based on the 11/01/2019 filing date of the parent application 16/671,690. The disclosure of Alfarhan has priority to a number of provisional applications, as well as a PCT dated June 10, 2019, filed in the U.S., and therefore is qualified as prior art to the instant application. 
The Applicants also allege that the disclosure of Alfarhan does not teach:
performing power measurement that indicate a listen before talk (LBT) failure on each of the plurality of bandwidth parts; and 
declaring a radio link failure of the cell in response to the power measurements indicating the LBT failure on each of the plurality of bandwidth parts”.
However, the cited paragraph [0211] teaches triggering RLF after attempting a number of preamble transmissions that failed the LBT on all subbands in the active BWP or a subband on each BWP. Thus, the claims stand rejected in view of Alfarhan. 

The Applicants further allege that the combination of Alfarhan as discussed above in view of Nagaraja et al. (US 2018/0338253 A1) does not disclose “a monitoring priority order for each bandwidth part of the plurality of bandwidth parts”. The Office appreciates the Applicants arguments but they are unpersuasive because the Applicants have “only provided a conclusory statement which is a just a paraphrasing of the claim language and a general denial that the disclosures of Alfarhan in combination with Nagaraja disclose the claimed methods”. The Office is not persuaded by the mere recitation of claim language without a specific explanation why the Office’s findings are in error. See Ex Parte Belinne, 2009 WL 2477843*4 (BPAI)(“Informative”)(“Appellants’’ argument……. repeatedly restates elements of the claim language and simply argues that the elements are missing from the reference. However, Appellants do not present any arguments to explain why the Examiner’s explicit fact finding is in error.”). 
Although Applicants argue in the response that the Offices reliance on Nagaraja is in error because par.[0090] does not teach or suggest “a monitoring priority order for each bandwidth part”, the Office does not find the arguments persuasive. The disclosure of Nagaraja is directed to a method for performing Radio Link Monitoring (RLM) in order to detect Radio Link Failure (RLF) (see e.g. par.[0076] which recite, in part, “ In order to provide monitoring of active link performances, a UE may perform measurements of a set of reference signals. For example, a UE may monitor and measure one or more references signals in order to determine if a Radio Link Failure (RLF) is detected.”). The radio link monitoring is performed over a plurality of sub-bands/Bandwidth Parts (BWP) (see e.g. par.[0008] which recites, in part, “The method generally includes determining one or more BWPs for radio link monitoring (RLM) based on one or more signals, and configuring a user equipment (UE) to monitor the one or more signals on the one or more BWPs within a maximum channel bandwidth.”. The disclosure further teaches that the BWPs/Sub-bands that are monitored are associated with a priority for performing RLM as discussed in par.[0090] which recites, in part, “The network entity may configure priority for sub-bands for RLM purposes”. This suggests that the RLM performed on the sub-bands/BWP is performed based on priority order. That is, priority implies a precedence or preference. Par.[0076] describes RLM being performed over a plurality of BWPs/sub-bands within a channel bandwidth. Thus, it would be apparent that the priority dictates which of the BWP/sub-bands have RLM performed on them based on the priority that was configured by the network. Thus, the Office finds that the disclosure of Alfarhan in view of Nagaraja substantially discloses the claimed invention, and the claims stand rejected. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chou et al. (US 2018/0139778 A1) “Data Packet Delivery in RRC Inactive State” Table-1 which discloses the BWP configuration including cyclic prefix information.
Ahn et al. (US 2020/0236729 A1) “Method and Apparatus for Managing Radio Link Unlicensed Band” (par.[0003, 0024, 0037 – 0038, 0057-0058]).
Yerramalli et al. (US 2019/0069325 A1) “Dual Connectivity with a Network That Utilizes an Unlicensed Frequency Spectrum”
Talarico et al. (US 2019/0342911 A1) “Techniques in Configured Grant Uplink Transmission in New Radio (NR) System Operating in Unlicensed Spectrum”
Jose et al. (US 2020/0154480 A1) “Method and Apparatus for Detecting Consistent Listen Before Talk Failure in Mobile Communications” par.[0049 and 0067].
Chen et al. (US 2020/0260303 A1) “Radio Link Monitoring Method and User Equipment”
Yi et al. (US 2019/0364602 A1) “Method and Apparatus for Performing Random Access Procedure in Wireless Communication System” par.[0220]
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411